DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Zhang et al. (U.S. PGPub 2019/0271775) teaches a first device receives a wireless signal transmitted from a second device. The wireless signal may be a fine timing measurement (FTM) frame.  The signal may be received along a line-of-sight or non-LOS path resulting in different arrival times (See [0079]).
The prior art of Bhatti et al. (U.S. PGPub 2018/0115439) teaches two or more of the electronic devices of the network environment may exchange signals with one another to perform one or more ranging operations, such as to determine (or estimate) the distance (e.g., line of sight distance) between the electronic devices (See [0040]). The line of sight distance estimation between two devices, such as the electronic devices 102A-B, may be determined based on the time of flight for a signal communicated between the electronic devices 102A-B. Time of flight may refer to the time it takes for the signal (e.g., a radio wave carried message) to propagate from the transmitting device, such as the electronic device 102A, to a receiving station, such as the electronic device 102B. The distance between the transmitting station and the receiving station See [0043]). The electronic device may transmit a fine timing measurement request (FTM-Req) to another electronic device (See [0096]). The other electronic device may transmit a response (See [0097]).
The prior art of Kasher et al. (U.S. PGPub 2019/0141556) teaches the initiator may set the value of the trigger field to a predefined value in order to indicate to the responder that at least the measurement portion of the FTM session is to occur on a first path instead of the “best” path. For example, the first path may be relatively more direct (e.g., relatively shorter distance, relatively fewer reflections, etc.) than the best path, even though the best path may correspond to a relatively better channel quality than the first path (See [0066]). The responder may transmit, to the initiator, a second FTM measurement frame. The responder may record the ToD time t.sub.1,1 corresponding to the second FTM measurement frame (e.g., time t.sub.1,1 may correspond to the end of the second FTM measurement frame). The responder may indicate, in the second FTM measurement frame, a ToA and/or a ToD (See [0067]). Based on reception of the second FTM measurement frame, the initiator may record the ToA time t.sub.2,1 at which the second FTM measurement frame is received at the initiator (See [0068]).
The prior art of Lev et al. (U.S. PGPub 2021/0084514) teaches the initiator wireless transceiver 202 may determine whether an object is crossing the boundary line and thus blocks the straight transmission path (LOS) by detecting a deviation of the wireless signals travel time compared to a reference travel time computed for wireless See [0069]). The initiator wireless transceiver may initially transmit an FTM request message to the responder wireless transceiver (See [0090]).
Claims 1-9 appear to be novel and inventive because prior art fails to show or teach identifying a distance of a transmission path of the first signal based on time information included in the first signal, identifying a distance of a transmission path of the second signal based on a difference between a transmission time of the second signal and a reception time of the third signal, and determining whether the transmission path of the first signal is a line of sight (LoS) path 20between the electronic device and the first external electronic device based on a difference between the distance of the transmission path of the first signal and the distance of the transmission path of the second signal, in combination with the other limitations of the independent claim.
Claims 10-14 appear to be novel and inventive because prior art fails to show or teach identifying a distance of a transmission path of the FTM request signal based on a 5difference between a transmission time of the FTM request signal included in the reflected signal and a reception time of the reflected signal, identifying a distance of a transmission path of the first signal based on time information included in the first signal, and 10determining whether the transmission path of the first signal is an LoS path between the electronic device and the first external electronic device based on a difference between the distance of the transmission path of the FTM request signal and the distance of the transmission path of the first signal, in combination with the other limitations of the independent claim.
Claims 15-20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/26/2022